

Exhibit 10.3


ZOSANO PHARMA CORPORATION


AMENDED AND RESTATED 2014 EQUITY AND INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD GRANT NOTICE


Zosano Pharma Corporation, a Delaware corporation, (the “Company”), pursuant to
its Amended and Restated 2014 Equity and Incentive Plan, as amended from time to
time (the “Plan”), hereby grants to the holder listed below (the “Participant”),
an award of restricted stock units (“Restricted Stock Units” or “RSUs”). Each
vested Restricted Stock Unit represents the right to receive, in accordance with
the Restricted Stock Unit Award Agreement attached hereto as Exhibit A (the
“Agreement”), one share of Stock (“Share”). This award of Restricted Stock Units
is subject to all of the terms and conditions set forth herein and in the
Agreement and the Plan, each of which are incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Restricted Stock Unit Award Grant Notice (the
“Grant Notice”) and the Agreement.



Participant:[__________________________]Grant
Date:[__________________________]Total Number of RSUs:[_____________]Vesting
Commencement Date:[_____________]Vesting Schedule:[25% of the RSUs will vest on
each of the first four anniversaries of the Vesting Commencement Date, subject
to the Participant’s continued service to the Company on each applicable vesting
date.]Termination:If the Participant experiences a termination of service, all
RSUs that have not become vested on or prior to the Termination Date will
thereupon be automatically forfeited by the Participant without payment of any
consideration therefor.



Withholding Tax: Participant understands that the terms of this award of
Restricted Stock Units explicitly include the following (a “Sell to Cover”):


Upon vesting of the RSUs and release of the resulting Shares, the Company, on
the Participant’s behalf, will instruct the Company’s transfer agent (together
with any other party the Company determines necessary to execute the Sell to
Cover, the “Agent”) to sell that number of Shares determined in accordance with
Section 2.6 of the Agreement as may be necessary to satisfy any resulting
withholding tax obligations on the Company, and the Agent will remit the cash
proceeds of such sale to the Company. The Company shall then make a cash payment
equal to the required tax withholding from the cash proceeds of such sale
directly to the appropriate taxing authorities.


By his or her signature and the Company’s signature below, the Participant
agrees to be bound by the terms and conditions of the Plan, the Agreement and
this Grant Notice. The Participant has reviewed the Plan, the Agreement and this
Grant Notice in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Grant Notice and fully understands all
provisions of the Plan, the Agreement and this Grant Notice. The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan,
the Agreement or this Grant Notice.





--------------------------------------------------------------------------------




ZOSANO PHARMA CORPORATION: PARTICIPANT:By:By:Print Name:Print
Name:Title:Address:Address:






































































































--------------------------------------------------------------------------------



EXHIBIT A
TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE


RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (this “Agreement”) is attached,
Zosano Pharma Corporation, a Delaware corporation (the “Company”), has granted
to the Participant the number of restricted stock units (“Restricted Stock
Units” or “RSUs”) set forth in the Grant Notice under the Company’s Amended and
Restated 2014 Equity and Incentive Award Plan (as amended from time to time, the
“Plan”). Each Restricted Stock Unit represents the right to receive one share of
Stock (a “Share”) upon vesting.
ARTICLE I.
GENERAL


1.1 Defined Terms. Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan and the Grant Notice.


1.2  Incorporation of Terms of Plan. The RSUs are subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.


ARTICLE II.
GRANT OF RESTRICTED STOCK UNITS


2.1 Grant of RSUs. Pursuant to the Grant Notice and upon the terms and
conditions set forth in the Plan and this Agreement, effective as of the Grant
Date set forth in the Grant Notice, the Company hereby grants to the Participant
an award of RSUs under the Plan in consideration of the Participant’s past or
continued employment with or service to the Company or any Subsidiaries and for
other good and valuable consideration.


2.2  Unsecured Obligation to RSUs. Unless and until the RSUs have vested in the
manner set forth in Article 2 hereof, the Participant will have no right to
receive Stock under any such RSUs. Prior to actual payment of any vested RSUs,
such RSUs will represent an unsecured obligation of the Company, payable (if at
all) only from the general assets of the Company.


2.3  Vesting Schedule. Subject to Section 2.5 hereof, the RSUs shall vest and
become nonforfeitable with respect to the applicable portion thereof according
to the vesting schedule set forth in the Grant Notice (rounding down to the
nearest whole Share).


2.4 Consideration to the Company. In consideration of the grant of the award of
RSUs pursuant hereto, the Participant agrees to render faithful and efficient
services to the Company or any Subsidiary.


2.5  Forfeiture, Termination and Cancellation upon Termination of Service.
Notwithstanding any contrary provision of this Agreement or the Plan, upon the
Participant’s termination of service for any or no reason, all Restricted Stock
Units which have not vested prior to or in connection with such termination of
service shall thereupon automatically be forfeited, terminated and cancelled as
of the applicable Termination Date without payment of any consideration by the
Company, and the Participant, or the Participant’s beneficiary or personal
representative, as the case may be, shall have no further rights hereunder. No
portion of the RSUs which has not become vested as of the Termination Date shall
thereafter become vested, except as may otherwise be provided by the
Administrator or set forth in a written agreement between the Company and the
Participant.


2.6  Issuance of Stock upon Vesting.
a.As soon as administratively practicable following the vesting of any
Restricted Stock Units pursuant to Section 2.3 hereof, but in no event later
than 30 days after such vesting date (for the avoidance of doubt, this deadline
is intended to comply with the “short term deferral” exemption from Section 409A
of the Code), the Company shall deliver to the



--------------------------------------------------------------------------------



Participant (or any transferee permitted under Section 3.2 hereof) a number of
Shares equal to the number of RSUs subject to this Award that vest on the
applicable vesting date. Notwithstanding the foregoing, in the event Shares
cannot be issued pursuant to Section 21 of the Plan, the Shares shall be issued
pursuant to the preceding sentence as soon as administratively practicable after
the Administrator determines that Shares can again be issued in accordance with
such Section.
b.As set forth in Section 15 of the Plan, the Company shall have the authority
and the right to deduct or withhold, or to require the Participant to remit to
the Company, an amount sufficient to satisfy all applicable federal, state and
local taxes required by law to be withheld with respect to any taxable event
arising in connection with the Restricted Stock Units. Such tax withholding
obligations shall be satisfied by using a Sell to Cover pursuant to the Grant
Notice. The Company shall not be obligated to deliver any Shares to the
Participant or the Participant’s legal representative unless and until the
Participant or the Participant’s legal representative shall have paid or
otherwise satisfied in full the amount of all federal, state and local taxes
applicable to the taxable income of the Participant resulting from the grant or
vesting of the Restricted Stock Units or the issuance of Shares. By accepting
this award of RSUs, the Participant has agreed to a Sell to Cover to satisfy any
tax withholding obligations and/or social security contributions and the
Participant hereby acknowledges and agrees:
i.The Participant hereby appoints the Agent as the Participant’s agent and
authorizes the Agent to (1) sell on the open market at the then prevailing
market price(s), on the Participant’s behalf, as soon as practicable on or after
the date the Shares are issued upon vesting of the Restricted Stock Units, that
number (rounded up to the next whole number) of the Shares so issued necessary
to generate proceeds to cover (x) any tax withholding obligations incurred with
respect to such vesting or issuance and (y) all applicable fees and commissions
due to, or required to be collected by, the Agent with respect thereto and (2)
in the Company’s discretion, apply any remaining funds to the Participant’s
federal tax withholding or remit such remaining funds to the Participant.
ii.The Participant hereby authorizes the Company and the Agent to cooperate and
communicate with one another to determine the number of Shares that must be sold
pursuant to subsection (i) above.
iii.The Participant understands that the Agent may effect sales as provided in
subsection (i) above in one or more sales and that the average price for
executions resulting from bunched orders will be assigned to the Participant’s
account. In addition, the Participant acknowledges that it may not be possible
to sell Shares as provided by in subsection (i) above due to (1) a legal or
contractual restriction applicable to the Participant or the Agent, (2) a market
disruption or (3) rules governing order execution priority on the national
exchange where the Shares may be traded. In the event of the Agent’s inability
to sell Shares, the Participant will continue to be responsible for the timely
payment to the Company and/or its affiliates of all federal, state, local and
foreign taxes that are required by applicable laws and regulations to be
withheld, including but not limited to those amounts specified in subsection (i)
above.
iv.The Participant acknowledges that regardless of any other term or condition
of this Section 2.6(b), the Agent will not be liable to the Participant for (1)
special, indirect, punitive, exemplary or consequential damages, or incidental
losses or damages of any kind or (2) any failure to perform or for any delay in
performance that results from a cause or circumstance that is beyond its
reasonable control.
v.The Participant hereby agrees to execute and deliver to the Agent any other
agreements or documents as the Agent reasonably deems necessary or appropriate
to carry out the purposes and intent of this Section 2.6(b). The Agent is a
third-party beneficiary of this Section 2.6(b).





--------------------------------------------------------------------------------



c. This Section 2.6(b) shall terminate not later than the date on which all tax
withholding and obligations arising in connection with the vesting and issuance
of the RSUs have been satisfied.


2.7.  Conditions to Delivery of Shares. The Shares deliverable hereunder may be
either previously authorized but unissued Shares, treasury Shares or issued
Shares which have then been reacquired by the Company. Such Shares shall be
fully paid and nonassessable. The Company shall not be required to issue Shares
deliverable hereunder prior to fulfillment of the conditions set forth in
Section 21 of the Plan.


2.8 Rights as Stockholder. The holder of the RSUs shall not be, nor have any of
the rights or privileges of, a stockholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of the RSUs and
any Shares underlying the RSUs and deliverable hereunder unless and until such
Shares shall have been issued by the Company and held of record by such holder
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment shall be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 4(b) of the Plan.


ARTICLE III
OTHER PROVISIONS


3.1 Administration. The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon the Participant, the Company and all other interested
persons. No member of the Administrator or the Board shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan, this Agreement or the RSUs.


3.2 Transferability. Except as otherwise determined by the Administrator, the
RSUs may not be sold, assigned, transferred, pledged or otherwise encumbered,
except by will or the laws of descent and distribution.


3.3 Tax Consultation. The Participant understands that the Participant may
suffer adverse tax consequences in connection with the RSUs granted pursuant to
this Agreement (and the Shares issuable with respect thereto). The Participant
represents that the Participant has consulted with any tax consultants the
Participant deems advisable in connection with the RSUs and the issuance of
Shares with respect thereto and that the Participant is not relying on the
Company for any tax advice.


3.4 Binding Agreement. Subject to the limitation on the transferability of the
RSUs contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.


3.5 Adjustments Upon Specified Events. The Administrator may accelerate the
vesting of the RSUs in such circumstances as it, in its sole discretion, may
determine. The Participant acknowledges that the RSUs are subject to adjustment,
modification and termination in certain events as provided in this Agreement and
Sections 4(b) and 20 of the Plan.


3.6 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Participant shall be addressed to the Participant at the Participant’s last
address reflected on the Company’s records. By a notice given pursuant to this
Section 3.6, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.





--------------------------------------------------------------------------------



3.7 Participant’s Representations. If the Shares issuable hereunder have not
been registered under the Act or any applicable state laws on an effective
registration statement at the time of such issuance, the Participant shall, if
required by the Company, concurrently with such issuance, make such written
representations as are deemed necessary or appropriate by the Company or its
counsel.


3.8 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.


3.9 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.


3.10 Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Act and the Exchange Act and any other applicable law,
including without limitation, the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded (“Applicable
Law”). Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the RSUs are granted, only in such a manner as to conform to
Applicable Law. To the extent permitted by Applicable Law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
Applicable Law.


3.11 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the RSUs in any material way without the prior written
consent of the Participant.


3.12 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 3.2 hereof, this Agreement
shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.


3.13 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the RSUs and this Agreement shall
be subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by Applicable Law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.


3.14 Not a Contract of Service Relationship. Nothing in this Agreement or in the
Plan shall confer upon Participant any right to continue to serve as an employee
or other service provider of the Company or any of its Subsidiaries or interfere
with or restrict in any way with the right of the Company or any of its
Subsidiaries, which rights are hereby expressly reserved, to discharge or to
terminate for any reason whatsoever, with or without cause, the services of the
Participant at any time.


3.15 Entire Agreement. The Plan, the Grant Notice and this Agreement (including
all Exhibits thereto, if any) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and the Participant with respect to the subject matter hereof, provided that the
RSUs shall be subject to any accelerated vesting provisions in any written
agreement between the Participant and the Company or a Company plan pursuant to
which the Participant participates, in each case, in accordance with the terms
therein.


3.16 Section 409A. This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any



--------------------------------------------------------------------------------



other provision of the Plan, the Grant Notice or this Agreement, if at any time
the Administrator determines that this Award (or any portion thereof) may be
subject to Section 409A, the Administrator shall have the right in its sole
discretion (without any obligation to do so or to indemnify Participant or any
other person for failure to do so) to adopt such amendments to the Plan, the
Grant Notice or this Agreement, or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
for this Award either to be exempt from the application of Section 409A or to
comply with the requirements of Section 409A.


3.17 Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Participant shall have only the
rights of a general unsecured creditor of the Company and its Subsidiaries with
respect to amounts credited and benefits payable, if any, with respect to the
RSUs, and rights no greater than the right to receive the Stock as a general
unsecured creditor with respect to RSUs, as and when payable hereunder.

* * * * *

